OPINION — AG — CLAUSES WHEREBY THE STATE AGREES TO PAY TAXES ASSESSED AGAINST A PRIVATE ENTITY, OR TO REIMBURSE THAT ENTITY FOR TAXES LAWFULLY PAID IN CONNECTION WITH A CONTRACT BETWEEN THE STATE AND THAT ENTITY, ARE INCONSISTENT WITH THE LAWS OF THE STATE OF OKLAHOMA AND THUS VOID. CLAUSES WHEREBY THE STATE AGREES TO HOLD A PRIVATE ENTITY OR INDIVIDUAL HARMLESS FOR HIS ACTIONS ARE INCONSISTENT WITH THE LAWS OF THE STATE OF OKLAHOMA AND THUS VOID. CLAUSES WHEREBY THE STATE AUTHORIZED  A PRIVATE ENTITY TO ACT AS AGENT FOR THE STATE ARE VOID UNLESS SPECIFICALLY AUTHORIZED BY STATUTE. CLAUSES WHEREBY THE STATE, ACTING THROUGH AN AGENCY OTHER THAN THE ATTORNEY GENERAL, AGREES TO WAIVE LEGAL RIGHTS OR DEFENSES IN ADVANCE ARE INCONSISTENT WITH THE LAWS OF THE STATE OF OKLAHOMA AND THUS VOID. CLAUSES WHICH PROVIDE THAT A CONTRACT IS TO EXCEED THE THEN EXISTING FISCAL YEAR, THOUGH SUBJECT TO TERMINATION IF THE LEGISLATURE FAILS TO APPROPRIATE FUNDS THEREFOR, ARE INCONSISTENT WITH THE LAWS OF THE STATE OF OKLAHOMA AND THUS VOID. CLAUSES WHEREBY THE STATE AGREES TO PURCHASE LIABILITY INSURANCE COVERING THE SUBJECT MATTER OF THE CONTRACT IS ABSENT SPECIFIC LEGISLATIVE AUTHORIZATION, INCONSISTENT WITH THE LAWS OF THE STATE OF OKLAHOMA AND THUS VOID. CITE: OPINION NO. 63-244, ARTICLE X, SECTION 5, ARTICLE X, SECTION 6, 74 Ohio St. 1971 18 [74-18](B), 74 Ohio St. 1971 63 [74-63], 15 Ohio St. 1971 211 [15-211], ARTICLE X, SECTION 23, ARTICLE X, SECTION 1 (JOSEPH J. REINKE) (HOLD HARMLESS)